     Case
       Case
          2:21-mj-00004-MV
             1:21-cr-00071-ABJ
                             ECF
                               Document
                                 No. 4, PageID.9
                                         23-1 Filed
                                                  Filed
                                                     05/12/21
                                                        01/20/21
                                                               Page
                                                                 Page
                                                                    1 of11of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION
                                 ---------

UNITED STATES OF AMERICA,

                    Plaintiff,                 No. 2:21-mj-00004

             vs.
                                               MAARTEN VERMAAT
KARL DRESCH,                                   United States Magistrate Judge

                  Defendant.
______________________________/

                            MOTION FOR DETENTION

      Now comes the United States of America by Andrew Byerly Birge, United

States Attorney for the Western District of Michigan, and Theodore J. Greeley,

Assistant United States Attorney, and respectfully moves this court for pretrial

detention of the defendant on the basis that this case involves both a serious risk that

the defendant will flee and a serious risk that the defendant will obstruct or attempt

to obstruct justice. 18 U.S.C. § 3142(f)(2). Under 18 U.S.C. § 3142(f)(2), the United

States moves for a continuance of 3 days to hold a detention hearing.

                                               Respectfully submitted,

                                               ANDREW BYERLY BIRGE
                                               United States Attorney

Dated: January 20, 2021                        /s/ Theodore J. Greeley _____________
                                               THEODORE J. GREELEY
                                               Assistant United States Attorney
                                               Huntington Bank Building, 2nd Floor
                                               1930 U.S. 41 West
                                               Marquette, Michigan 49855
                                               906-226-2500
